Per Curiam,
According to the record, as amended prior to the trial, this was a feigned issue betweer Johanna Frederika De Grote, as plaintiff, and Mary Jane De Grote, as defendant, to determine which of the parties was entitled to the money paid into court by “the Grand Lodge of the Jurisdiction of Pennsylvania *52Ancient Order of United Workmen,” the original defendant in the suit. The issue came on for trial, and the learned judge who presided thereat directed the jury to find for the defendant. The subjects of complaint are, (1) refusal of the court to continue the case on application of the plaintiff; (2) refusal “ to grant the plaintiff a new trial,” and (3) that the court erred in directing the jury to find for the defendant. This last specification was filed at bar, by leave of court.
We have considered the record with special reference to each of these specifications of error, and are all of opinion that neither of them should be sustained. Except in clear cases of abuse of discretion, refusal of the court to continue a cause or to grant a -new trial is not assignable for error ; and there is nothing in this case to make either an exception to the general rule. The first and second specifications are therefore dismissed. As to the binding instruction complained of in the third specification, we think the learned trial judge committed no error. There is nothing in either of the specifications that requires discussion.
Judgment affirmed.